Exhibit 10.4

October 19, 2007

Andrew Dahlkemper

Dear Andrew:

I am happy to extend the following offer of employment to you with an
anticipated start date of November 5, 2007 or earlier. This letter will confirm
the terms of your offer of employment with BEA Systems, Inc. (the “Company”).

 

  1. Position and Responsibilities. You will report to Alfred Chuang, CEO and
President, and serve in the position of Executive Vice President, Human
Resources. You will assume and discharge such responsibilities as are
commensurate with such a position, for which we believe you are well qualified.

 

  2. Compensation.

 

  a) Salary. In consideration of your services, you will be paid a base salary
of $13,958.33 per pay period (annualized base salary of $335,000), subject to
withholding taxes. The salary will be payable semi-monthly in accordance with
the Company’s standard payroll practices. Your base salary will be reviewed
annually by the Compensation Committee and the CEO of the Company in accordance
with our review guidelines.

 

  b) Bonuses. In your role as Executive Vice President, Human Resources, you
will be eligible to participate in the Company’s Fiscal Year 2008 Executive
Staff Bonus Plan (the “Plan”) with a target bonus of 75% of your base salary,
subject to pro-ration as provided below. Under this Plan, bonuses are generally
based on the achievement of certain corporate goals and are subject to
withholding tax. The Plan document containing the terms and conditions of the
Plan will be made available to you after you join the Company. Bonus eligibility
is dependent upon your start date. To be eligible for a pro-rated bonus for this
fiscal year, your first day at the Company must be on or before November 5,
2007.

In addition, if you are still employed at the Company when bonuses are paid
under the Plan, you will be granted an additional bonus of $72,000 (subject to
withholding taxes) as consideration for mid-cycle bonus forfeiture from your
prior employer.

 

  c) Signing Bonus. Contingent upon your agreement to all of the terms of this
letter, and your reporting for duty at a mutually agreeable date, you will be
paid a $45,000 signing bonus (subject to withholding taxes), payable within 30
days of your hire date.



--------------------------------------------------------------------------------

  3. Benefits. You will be entitled to receive employee benefits made available
by the Company to similarly situated employees to the extent of your
eligibility. The details of our medical, dental, paid time off, and 401(k)
programs will be discussed in our Orientation Program.

 

  4. Severance. In the event of involuntary termination without “Cause” (as
defined below), and provided you sign a general release of claims against the
Company and its directors, officers, employees, shareholders, agents, successors
and assigns (in a form acceptable to the Company):

 

  a) if involuntary termination without Cause occurs within the first year of
your employment at the Company, you will be provided a lump sum payment equal to
six (6) months of base salary and accelerated vesting of all outstanding equity
awards that would have otherwise vested as of the one-year anniversary of your
hire date; or

 

  b) if involuntary termination without Cause occurs on or after your first year
of employment at the Company, you will be provided with a lump sum payment equal
to six (6) months of base salary.

In the event of either voluntary termination or involuntary termination with
“Cause,” you will not be entitled to any severance.

For purposes of this paragraph 4, the Company may terminate your employment for
“Cause” if: (i) you are convicted of, or plead no contest to, a crime of moral
turpitude, or a fraud, felony or criminal act against the Company or any
affiliated entity thereof or any of the assets of any of them; (ii) you engage
in material misconduct or dishonest conduct that is detrimental to the Company
(or any affiliated entity); (iii) you breach your Employee Proprietary
Information and Inventions Agreement with the Company; (iv) you demonstrate
material unfitness or unavailability for service or persistent unsatisfactory
performance, which you fail to cure to the satisfaction of the Company for a
period of (30) days following notice to you by the Company; or (v) your breach
of the representations contained in paragraph 9 herein that your employment with
the Company will not breach any contract or agreement with any former or
existing employer, which shall include but not be limited to you being enjoined
or prohibited, by a preliminary injunction of any court of competent
jurisdiction, from performing all or a substantial portion of the duties which,
in the Company’s sole discretion, are critical to the position of Executive Vice
President, Human Resources.

 

  5. Continuity and Indemnification Agreements. Consistent with what has been
provided to other executive officers of the Company, the Company is providing a
“Change in Control” agreement under separate cover that addresses specific
severance and trigger events in the event of a change in control. If you receive
any severance benefits under paragraph 4 above, those severance benefits shall
offset and reduce any severance payments or benefits that you may be entitled to
under the terms of the Change of Control Agreement. As an executive officer of
the Company, you will receive the Company’s standard Indemnification Agreement
for its executive officers.

 

  6.

Stock Options. Under the terms and conditions of the Company’s 2006 Stock
Incentive Plan (the “2006 Plan”), you will be recommended to receive an option
to purchase 175,000 shares of common stock of the Company. This recommendation
will be considered for approval by the Company’s Board of Directors or its
authorized delegate (collectively, the “Board”) following your commencement of
employment with the Company in accordance with the Company’s standard equity
granting practices. Your

 

Page 2 of 5



--------------------------------------------------------------------------------

 

entitlement to any stock option that may be approved is conditioned upon your
signing the Company’s stock option agreement and corresponding notice, and is
subject to their respective terms and the terms of the 2006 Plan. The 2006 Plan,
including the stock option agreement and corresponding notice, will be provided
to you separately.

If approved by the Board, the stock option that is granted to you will vest as
follows: The first thirty-three and one-third percent (33.33%) of the stock
option shall vest on the one-year anniversary of your hire date (provided you
are still employed with the Company on that date), subject to applicable laws
and regulations. Thereafter, an additional 1/36th of the stock option shall vest
on each subsequent monthly anniversary of your hire date over the following 24
months (so long as you are still employed by the Company on those dates),
subject to applicable laws and regulations. The grant date will be the date of
the Board approval. The exercise price will be the closing market price of the
Company’s common stock on the date of the Board approval.

Restricted Stock Units. Under the terms and conditions of the 2006 Plan, you
will be recommended to receive 125,000 restricted stock units of the Company.
This recommendation will be considered for approval by the Board following your
commencement of employment with the Company and after the Company has filed its
delayed periodic reports with the Securities and Exchange Commission, and then
in accordance with the Company’s standard equity granting practices. Your
entitlement to any restricted stock units that may be approved is conditioned
upon your signing the Company’s restricted stock unit agreement and
corresponding notice, and is subject to their respective terms and the terms of
the 2006 Plan. The 2006 Plan, including the restricted stock unit agreement and
corresponding notice, will be provided to you separately.

If approved by the Board, the restricted stock units that are granted to you
will vest as follows: the first twenty-five percent (25%) of the restricted
stock units shall vest and be converted to stock on the one-year anniversary of
the grant date (provided you are still employed by the Company on that date),
subject to applicable laws and regulations. Thereafter, an additional
twenty-five percent (25%) of the restricted stock units shall vest and be
converted to stock on each subsequent annual anniversary of the grant date over
the following three years (provided you are still employed by the Company on
those dates), subject to applicable laws and regulations.

 

  7. Confidential Information. You agree that you will execute the Company’s
Employee Proprietary Information and Inventions Agreement. You further agree
that, at all times during the term of your employment and thereafter, you will
abide by the terms of said agreement. You recognize that the Company desires not
to improperly obtain or use any proprietary information or trade secrets of any
former employer or the person or entity, and you agree to conduct yourself
accordingly.

 

  8.

Conflicting Employment. Prior to receiving this offer of employment from the
Company, you may have been engaged in another employment, occupation, consulting
or other business activity related to the business in which the Company is now
involved or may become involved during the term of your employment. You
acknowledge that your involvement in any such business activity shall cease
prior to your employment by the Company, and that, during the term of your
employment, you will not engage in any employment, occupation, consulting or
other business activity that conflicts with your obligations to the Company. You
further represent that you have disclosed to the Company the nature of any
contracts or agreements that you have signed with a former

 

Page 3 of 5



--------------------------------------------------------------------------------

 

or current employer, client or third party that may restrict, limit or otherwise
affect the scope of your employment with the Company. You represent that you are
free to accept this offer of employment, and that, by doing so and/or performing
any of your obligations as an employee of the Company, you are not now, and will
not in the future, be breaching any contract or agreement with any former or
existing employer, client or third party.

 

  9. Term of Employment. Your employment with the Company will be “at will.”
This means that both you and the Company have the right to terminate your
employment at any time, with or without advanced notice, and with or without
cause. The terms of your employment also may be altered at any time, with or
without cause, at the discretion of the Company. No one other than the Board or
CEO of the Company has the authority to alter the at-will nature of your
employment, to enter into an agreement for employment for a specified period of
time, or to make any agreement contrary to the Company’s policy of at-will
employment. Any such agreement must be in writing and must be signed by the CEO
of the Company and by the affected employee.

This offer of employment is contingent upon the following:

 

  (a) Completion of the Company Employment Application and Background
Investigation Release.

 

  (b) Successful completion of a routine background check as mentioned in the
release you submitted with your application.

 

  (c) Securing an export license from the U.S. federal government, if required
(to ensure the Company’s compliance with U.S. export control laws and
regulations).

 

  (d) Your signing of the Company’s Employee Proprietary Information and
Inventions Agreement.

 

  (e) Your signing of the attached Arbitration Agreement.

 

  (f) Completion of the Online New Hire Checklist within one week of your hire
date.

 

  (g) Ability to show proof of your identity and legal right to work in the
United States as required by the Immigration Reform and Control Act of 1986.
Enclosed with this letter is a copy of the Employment Eligibility Verification
Form (I-9) instructions required by IRCA. Please review this document and bring
the appropriate original documentation on your first day of work.

We are excited about having you join the Company. Please acknowledge and confirm
your acceptance of this offer by October 20, 2007 at which point the offer will
expire. You can accept by signing and returning the enclosed copy of this letter
along with the required documents. If you have any questions about this offer
letter, please call me at (408) 570-8000.

Sincerely,

Alfred S. Chuang

Founder, Chairman, Chief Executive Officer and President

 

Page 4 of 5



--------------------------------------------------------------------------------

I accept the terms of my employment with the Company as set forth herein. I
understand and acknowledge that this offer letter represents the entire
agreement concerning the subject matter of this letter, and supersedes all prior
and contemporaneous agreements and representations. I sign this offer letter
voluntarily and not in reliance on any promises other than those contained in
this letter.

 

  Andrew Dahlkemper   Date   Anticipated Start Date

 

Page 5 of 5